Exhibit 10.3

 

Execution Copy

 

[g34881lei001.jpg]

 

February 3, 2016

 

Michael W. Ferro, Jr.

c/o Merrick Ventures, LLC

350 North Orleans Street

10th Floor

Chicago, IL 60654

 

Re:                             Confidentiality and Recusal Agreement

 

Dear Mr. Ferro:

 

We are pleased to welcome you as a member and the non-executive Chairman of the
Board of Directors (the “Board”) of Tribune Publishing Company (the “Company”
and, together with its subsidiaries and affiliates as may now or hereafter
exist, the “Tribune Entities”).

 

In connection with your appointment to the Board, this letter agreement confirms
our mutual understanding regarding certain policies and procedures applicable to
directors of the Company, as well as the treatment of certain competitively
sensitive information.  As used herein, the term “Merrick-Related Entities”
refers to Merrick Media, LLC, Merrick Ventures, LLC, Merrick Venture Management,
LLC, Wrapports, LLC, Wrapports Ventures, Inc., and any other entity (other than
the Company and the Sun Times-Related Entities, as defined below) in which you
now or hereafter have a controlling or material investment, and each of their
respective subsidiaries and affiliates as may now or hereafter exist.  The term
“Sun Times-Related Entities” refers to STMH, Inc., and its subsidiaries.  The
term “Competing Business” refers to the business of operating a major daily
newspaper within the Chicago metropolitan area.  For the avoidance of doubt,
none of the Merrick-Related Entities shall be deemed to be engaged in a
Competing Business solely by reason of the fact that such entity owns a direct
or indirect equity interest in any Sun Times-Related Entity.

 

1.                                      Policies and Procedures Applicable to
Directors of the Company.  The policies and procedures applicable to directors
of the Company (as the same may be amended, revised or supplemented from time to
time, the “Director Policies and Procedures”) including without limitation, the
Code of Ethics and Business Conduct, the Board of Directors Communication
Policy, and the Corporate Governance Guidelines will apply to you during your
service as a director in the same manner as applicable to all other directors of
the Company.  The provisions of this agreement will supplement, and not
supersede, such obligations under the Director Policies and Procedures;
provided, however, that if any express provision of this letter agreement
conflicts with the provisions of the Director Policies and Procedures, then this
letter agreement shall control.

 

--------------------------------------------------------------------------------


 

Michael W. Ferro, Jr.

Page 2

 

2.                                      Definition of Competitively Sensitive
Proprietary Information.

 

a.                                For the purposes of this letter agreement,
“Competitively Sensitive Proprietary Information” shall mean confidential,
secret or trade secret, or proprietary information of any of the Tribune
Entities or any of the Sun Times-Related Entities that relate to the Competing
Business.  In furtherance of the foregoing, Competitively Sensitive Proprietary
Information shall (1) include, without limitation, any (i) pricing,
strategy/business plan, revenue, margin and cost information, and customer and
supplier information relating to the Competing Business, and (ii) any notes,
reports, summaries, analyses, compilations, forecasts, studies, interpretations,
memoranda or other materials that contain, reference, reflect or are based on
any Competitively Sensitive Proprietary Information and (2) not include
aggregate financial or other operating information regarding the Tribune
Entities as a whole, or financial or other operating information regarding
Tribune Entities other than Tribune Entities operating the Competing Business,
provided such information does not separately state, identify or describe
Competitively Sensitive Proprietary Information of the Tribune Entities
operating the Competing Business (“Aggregate Information”).

 

b.                                      Notwithstanding the foregoing,
Competitively Sensitive Proprietary Information shall not include information
that: (i) was or becomes available to any Tribune Entities, on the one hand, or
any Sun Times-Related Entities, on the other hand, on a non-confidential basis
and other than through your appointment to the Board of the Company; or (ii) was
or becomes available to the public (other than as a result of a breach by you).

 

3.                                      Treatment of Competitively Sensitive
Proprietary Information.

 

a.                                We acknowledge and agree that (1) as a result
of your prior activities on behalf of the Sun Times-Related Entities you may
currently possess Competitively Sensitive Proprietary Information of the Sun
Times-Related Entities; (2) you may have fiduciary or other confidentiality
obligations to the Sun Times-Related Entities to maintain the confidentiality
and not to use any such Competitively Sensitive Proprietary Information of the
Sun Times-Related Entities, including in connection with your service as a
director of the Company; (3) you shall keep any such Competitively Sensitive
Proprietary Information of the Sun Times-Related Entities confidential and not
disclose such information, directly or indirectly, to any of the Tribune Related
Entities (including any of their respective shareholders, directors, officers,
employees, members, managers, representatives, consultants or agents); and
(4) nothing in this agreement, the Director Policies and Procedures, or your
duties as a director of the Company shall obligate or require you to divest your
indirect beneficial ownership in the Sun Times-Related Entities or disclose to,
or use any Competitively Sensitive Proprietary Information of the Sun
Times-Related Entities for any purpose on behalf of the Tribune Entities or in
connection with the performance of your duties for the Tribune Entities.

 

--------------------------------------------------------------------------------


 

Michael W. Ferro, Jr.

Page 3

 

b.                                You acknowledge and agree that you will keep
all Competitively Sensitive Proprietary Information of the Tribune Entities
confidential and not disclose such information, directly or indirectly, to any
Sun Times-Related Entities or Merrick-Related Entities (including any of their
respective directors, officers, employees, members, managers, representatives,
consultants or agents).

 

c.                                 We acknowledge and agree that,
notwithstanding general confidentiality obligations to the Tribune Entities, you
may, on a need-to-know basis, disclose Aggregate Information to any of the
Merrick-Related Entities or such of their shareholders, directors, officers,
employees, members, managers, representatives or advisors who are not also
shareholders, directors, officers, employees, members, managers, representatives
or advisors to the Sun Times-Related Entities, provided that you shall instruct
any such recipient to first sign a non-disclosure agreement that obligates the
recipient not to disclose such Aggregate Information to any Sun Times-Related
Entities or any other third parties; and provided, further, that nothing in this
paragraph shall affect or diminish any obligations under applicable law,
including the securities laws.

 

d.                                You and we acknowledge and agree that if
hereafter you have reason to believe that other individuals at any of the
Tribune Entities, any of the Merrick-Related Entities or any of the Sun
Times-Related Entities are disclosing or using Competitively Sensitive
Proprietary Information of the other party in a manner that if disclosed or used
by you in the same manner would violate the terms of the letter agreement, you
may and should contact the Company’s General Counsel and the general counsels of
the Merrick-Related Entities and Sun Times-Related Entities regarding these
events.

 

4.                                      Related Party Matters.

 

a.                                You and we acknowledge that there exist
certain business relationships (including, without limitation, certain printing
and distribution agreements) between one or more Sun Times-Related Entities and
one or more Tribune Entities, and that there may, in the future, be other such
dealings or relationships (the “Related Party Matters”).  You and we acknowledge
and agree that during the course of your service as a director of the Company,
it would be inappropriate for you to receive confidential, secret or trade
secret, or proprietary information of any of the Tribune Entities regarding one
or more Related Party Matters (“Related Party Information”), and therefore the
Company will withhold such Related Party Information from you and/or redact such
Related Party Information from materials otherwise distributed to the directors
of the Company; provided that you will be advised if information has been so
withheld or redacted.  You further agree that if, notwithstanding the Company’s
commitment to withhold or redact Related Party Information, you should
inadvertently receive any Related Party Information, you will promptly return or
destroy such information and not use or otherwise disclose such information to
any third party.

 

b.                                You and we acknowledge and agree that you will
remove and recuse yourself from any meetings, decisions or other communications
if and to the extent that you believe that they relate or could relate to
Related Party Matters or to competition between a Competing Business of the
Tribune Entities and a Competing Business of the Sun Times-Related Entities. 
Similarly, you shall remove and recuse yourself from any meetings, decisions or
other communications if and to the extent that the Board, on advice of counsel,
has determined that they relate or could relate to Related Party Matters or to
competition between a Competing Business of the Tribune Entities and a Competing
Business of the Sun Times-Related Entities.

 

--------------------------------------------------------------------------------


 

Michael W. Ferro, Jr.

Page 4

 

c.                                       You acknowledge and agree that, for so
long as you are a director of the Company, you will (1) resign as a director of,
and thereafter not serve as a director, officer or employee of, attend Board or
Board Committee meetings or otherwise be involved in the operations of, any of
the Sun Times-Related Entities; (2) not request, and shall take reasonable steps
to prevent the receipt of, or other access to, Competitively Sensitive
Proprietary Information of any of the Sun Times-Related Entities; and (3) cause
each of Merrick Ventures, LLC and Merrick Venture Management, LLC and any of
their respective affiliated successors and assigns (collectively, the “Merrick
Holders”) to relinquish all voting rights that they now have or may later obtain
with respect to the election of directors or managers of Wrapports, LLC or any
of the Sun-Times Related Entities, or the ability to access or obtain any
Competitively Sensitive Proprietary Information of any of the Sun-Times Related
Entities, including causing each of the Merrick Holders to comply with (and to
enforce their right to cause any other party to comply with) any agreement or
understanding between or among them to implement the limitations and
restrictions contemplated by this Section 4(c).  For the avoidance of doubt,
this provision is not intended to preclude your receipt of aggregated financial
information that (i) is necessary to protect your investment in Sun
Times-Related Entities and (ii) in the judgment of the General Counsel of
Wrapports, would not be relevant to decisions or judgments that you may make
with respect to the Tribune Entities.

 

5.                                      Governing Law.  This letter agreement
shall be governed in all respects by the Laws of the State of Illinois without
regard to choice of laws or conflict of laws provisions thereof that would
require the application of the laws of any other jurisdiction.

 

Signature page follows.

 

--------------------------------------------------------------------------------


 

If this letter agreement is acceptable to you, please acknowledge your
understanding and agreement with the terms of this letter agreement by signing
in the space provided below.

 

 

 

Very truly yours,

 

 

 

TRIBUNE PUBLISHING COMPANY

 

 

 

 

 

By:

/s/ Jack Griffin

 

 

Name:

Jack Griffin

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Accepted and Agreed

 

as of the date hereof:

 

 

 

 

 

/s/ Michael W. Ferro, Jr.

 

MICHAEL W. FERRO, JR.

 

 

SIGNATURE PAGE TO CONFIDENTIALITY AND RECUSAL AGREEMENT

 

--------------------------------------------------------------------------------